Untermyer, J.
(dissenting in part). I dissent in part and vote to reverse the order and judgment ' appealed from in so far as they limit the plaintiff’s recovery, and grant judgment for the relief demanded in the complaint, for the reasons stated by Judge Hand in the opinion of the Circuit Court of Appeals, Second Circuit, in Anglo-Continentale Treuhand A. G., v. St. Louis Southwestern Ry. Co. (81 F. [2d] 11; certiorari denied Henwood, Trustee v. Anglo-Continentale Treuhand A. G., 298 U. S. 655). In addition, in our opinion, the prior judgments are res adjudícala as to those coupons now sued on which were detached from the forty bonds involved in the prior suits.
Callahan, J., concurs.